In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-613 CV

____________________


CROCHET & BOREL SERVICES, INC. d/b/a C&B SERVICES, INC. and

CHARYS HOLDING COMPANY, INC., Appellants


V.


CERTIFIED/LVI ENVIRONMENTAL SERVICES, INC., 

LVI ENVIRONMENTAL SERVICES OF NEW ORLEANS, INC.,

LVI ENVIRONMENTAL SERVICES, INC. (A FLORIDA CORPORATION), and

LVI ENVIRONMENTAL SERVICES, INC. (AN OKLAHOMA CORPORATION),

											   Appellees



On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-177,721




MEMORANDUM OPINION


	Crochet & Borel Services, Inc. d/b/a C&B Services, Inc. and Charys Holding
Company, Inc., filed a notice of appeal of two orders, both signed November 19, 2007, which
vacated an order staying arbitration and denied a motion to stay arbitration.  The appellees,
Certified/LVI Environmental Services, Inc., LVI Environmental Services of New Orleans,
Inc., LVI Environmental Services, Inc. (A Florida Corporation), and LVI Environmental
Services, Inc. (An Oklahoma Corporation), filed a motion to dismiss this accelerated appeal. 
The appellants did not file a response to the appellees' motion to dismiss the appeal.
	Interlocutory orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352 (Tex. 2001).  The Texas Arbitration Act authorizes an
appeal of an order (1) denying an application to compel arbitration; (2) granting an
application to stay arbitration; (3) confirming or denying confirmation of an award; (4)
modifying or correcting an award; or (5) vacating an award without directing a rehearing. 
Tex. Civ. Prac. & Rem. Code Ann. § 171.098 (Vernon 2005).  In this case, the trial court
denied a motion to stay arbitration and stayed the case pending resolution of arbitration.  An
appeal from this order is not authorized by Section 171.098 of the Texas Civil Practice and
Remedies Code.  Id.  The appellants failed to identify a statutory authorization for this
appeal.  The appellees' motion to dismiss is granted and the appeal is dismissed for lack of
jurisdiction.
	APPEAL DISMISSED. 


							_____________________________
								STEVE McKEITHEN
								          Chief Justice
 
Opinion Delivered January 24, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.